Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant’s amendment filed on 11/29/2022 has been entered. Claims 36-41 are pending and currently under consideration. 

Withdrawn Objections and/or Rejections
The rejection of claim 43 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,021,728 B2 or claim 2 of prior U.S. Patent No.11,136,610 B2 is made moot by cancellation of the claim.

The rejection of claim 42 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,136,610 B2 is made moot by cancellation of the claim.

The rejection of claims 36-43 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No.11,021,728 B2 in view of the terminal disclaimer filed on 11/29/2022.

The rejection of claims 36-43 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No.11, 136,610 B2 in view of the terminal disclaimer filed on 11/29/2022.
The rejection of claims 42-43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0053223 A1 (Pub. Darte: Mar. 3, 2011) in view of US 7,479,543 B2 (Date of Patent: Jan. 20, 2009) is made moot by cancellation of the claims.

Information Disclosure Statement
The information disclosure statement filed on 11/29/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Claim Rejections[Symbol font/0xBE]Statutory Double Patenting
(i). A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

(ii). Claims 36-41 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 36-41 of copending Application No. 17/752,074. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 36-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0053223 A1 (Pub. Darte: Mar. 3, 2011) in view of US 7,479,543 B2 (Date of Patent: Jan. 20, 2009).

US 2011/0053223 A1 teaches an N-linked oligosaccharide covalently attached at the conserved Asn297 of each of the CH2 domains in the Fc region of an antibody (see e.g. paragraph. 0005). US 2011/0053223 A1 teaches that through appropriate culture conditions of CHO cell line (e.g. paragraph. 0019; claim 45), the Man5 contents can be increased as desired (see e.g. page 2, column 1), for example, at day 7 of the culture, it was around 2-3% and up to 9-11% at day 12 (see e.g. figure 1; Example 1). US 20110053223 A1 teaches that the M5 content has a positive impact on antibody effector function and stability. US 20110053223 A1 teaches that antibodies bearing predominantly the Man5 glycoform have some unique properties in terms of potency, immunogenicity and clearance rate" (see e.g. paragraph 0007).

US 2011/0053223 A1 does not teach the anti-IL-6R antibody, Tocilizumab.

US 7,479,543 B2 teaches an anti-IL-6R antibody (see, e.g.,claim 1), or Tocilizumab, a humanised monoclonal antibody of the IgG1.

It would have been obvious to one of skill in the art at the time the invention was made to make a composition comprising Tocilizumab protein using the expression system of CHO cells and culture conditions taught by US 2011/0053223 A1 with a reasonable expectation of success. Such an expression system would yield a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) attached to Asn297 of the Tocilizumab protein, wherein the fraction of M5 is in a range from 2.8% to 10% of the sum comprising M5, G(0), G(1), and G(2) oligosaccharide attached to Asn297 of the Tocilizumab protein. One would have been motivated to do so because US 2011/0053223 A1 teaches that the M5 content has a positive impact on antibody effector function and stability. Claims 38-41 recite some experimental details for culture conditions of CHO cells. However, such limitations do not distinguish the claimed product from the art-taught product.  

(iii). Response to Applicant’s amendment
Applicant argues that the cited references do not teach or suggest a Tocilizumab composition with 2.8 to 10% M5 attached thereto. Applicant argues that various factors influence glycosylation and mannose levels. 

Applicant’s argument has been fully considered but is not deemed to be persuasive because US 2011/0053223 A1 teaches an N-linked oligosaccharide covalently attached at the conserved Asn297 of each of the CH2 domains in the Fc region of an antibody (see e.g. paragraph. 0005). US 2011/0053223 A1 teaches that through appropriate culture conditions of CHO cell line (e.g. paragraph. 0019; claim 45), the Man5 contents can be increased as desired (see e.g. page 2, column 1), for example, at day 7 of the culture, it was around 2-3% and up to 9-11% at day 12 (see e.g. figure 1; Example 1). It is noted that the cell line used in US 2011/0053223 A1 is the same as recited in claim 37 of the instant application. 

Applicant argues that the cited references do not provide the required motivation or reason to use the protocol disclosed in the '223 application to produce the claimed Tocilizumab antibody.  Applicant argues that the prior art references provide no reason or motivation to produce Tocilizumab containing 2.8 to 10% M5.

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. US 2011/0053223 A1 teaches an N-linked oligosaccharide covalently attached at the conserved Asn297 of each of the CH2 domains in the Fc region of an antibody (see e.g. paragraph. 0005). US 2011/0053223 A1 teaches that through appropriate culture conditions of CHO cell line (e.g. paragraph. 0019; claim 45), the Man5 contents can be increased as desired (see e.g. page 2, column 1), for example, at day 7 of the culture, it was around 2-3% and up to 9-11% at day 12 (see e.g. figure 1; Example 1). US 20110053223 A1 teaches that the M5 content has a positive impact on antibody effector function and stability. US 20110053223 A1 teaches that antibodies bearing predominantly the Man5 glycoform have some unique properties in terms of potency, immunogenicity and clearance rate" (see e.g. paragraph 0007). One would have been motivated to do so because US 2011/0053223 A1 teaches that the M5 content has a positive impact on antibody effector function and stability as taught by US 2011/0053223 A1.

Conclusion
No claims are allowed.

Advisory Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 6, 2022